DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 10 is newly added.  Claims 1-10 are pending where claim 3 has been amended.  Claims 7-9 are withdrawn from consideration and claims 1-6 and 10 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 112 rejections of the claims have been withdrawn in view of amendments to the claims.
The previous 35 USC § 103 rejections of the claims have been maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0051675 A1 to Musha et al (cited by applicant in IDS).
Regarding claim 1, Musha discloses a specific example of a negative active material for an electric device, the negative electrode active material comprising a Si containing alloy having a composition lying close to the instantly claimed composition as follows (Musha, abstract, Table 3-3, Example 3-43):

Element
Claimed wt%
Musha Example 3-43 wt%
Lies within?
Si
>0-<100
80
Yes
Sn
0-<100
0
Yes
Transition Metal
0-<100
Cu: 19
Yes
Li
0.3-0.9
1
Close at 0.9-1

Balance
Balance
Yes


A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the Li content of Musha is close enough to the instantly claimed range of Li that one of ordinary skill in the art would expect them to have the same properties. 
Alternatively, Musha more broadly discloses that the Li content may range from 0.1-70% by weight (Musha, claims 11 and 12), overlapping the instantly claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Li including the instantly claimed because Musha discloses the same utility throughout the disclosed ranges.
Regarding claim 2, the Si content of Musha 3-43 lies within the instantly claimed ranges.
Regarding claim 3, instant claim 3 is indefinite as set forth in the above 35 USC 112 rejection.  Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the electrode material of Musha would be expected to have the same or similar properties as the instantly claimed material because the electrode material of Musha has the same or substantially the same composition and structure.
Regarding claim 4, Musha discloses the transition metal may be Ti instead of Cu (Musha, claim 11 and 12).

Regarding claim 6, Musha discloses that the silicon content of the active material may be 0.1 to 70 wt% and the tin concentration of the active material may be 30 to 99.9 wt% (Musha, claims 11 and 12), overlapping the instantly claimed ranges.
Regarding claim 10, Musha discloses that the copper content of the active material may be 0.1 to 70 wt% (Musha, claims 11 and 12), overlapping the instantly claimed ranges.  Additionally, Musha more broadly discloses the following composition ranges which overlap the instantly claimed ranges as follows (Musha, claims 11 and 12
Element
Claimed wt%
Musha wt%
Overlapping
Si
>58-<100
30-99.9
Yes
Sn
0-<100

Yes
Transition Metal
23-<100
0.1-70
Yes
Li
0.3-0.9
0.1-70
Yes
“Impurity”
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges .


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002367602 A to Mifuji et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Regarding claims 1 and 4, Mifuji discloses a negative active material for an electric device, the negative electrode active material comprising a Si containing alloy having a composition overlapping the instantly claimed range as follows (Mifuji, para [0015])

Element
Claimed wt%
Mifuji wt%
Overlaps?
Si
>0-<100
0.1-30
Yes
Sb
0-<100
0.1-10
Yes
Transition Metal
0-<100
Ti: 0.1-10
Yes
Li
0.3-0.9
0-10
Yes
“Impurity”
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Mifuji including the instantly claimed because Mifuji discloses the same utility throughout the disclosed ranges.
Regarding claims 2 and 6, the composition of Mifuji overlaps the instantly claimed ranges.

Regarding claim 5, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the electrode material of Mifuji would be expected to have the same or similar properties as the instantly claimed material because the electrode material of Mifuji has the same or substantially the same composition and structure.
Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.
Applicant argues that the examples in the instant specification establish unexpected results in terms of the instantly claimed lithium content.  This is not found persuasive for several reasons.
Frist, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.   Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of 
Additionally, an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02(e) [R-2].  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”).  In the instant case, the example of Musha is closer than the comparative example of the instant specification because the example of Musha contains lithium whereas the comparative examples in the specification do not.
Applicant argues that the instantly claimed ranges are patentable over the prior art because the prior art ranges are broader than the instantly claimed ranges.  This is not found persuasive because as stated in ln re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003):
“In cases involving overlapping ranges, we and our predecessor court have consistently held that even a slight overlap in range establishes a prima facie case of obviousness .... We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775,783 (Fed. Cir. 1985).”
.
In response to applicant's argument that the cited prior art does not disclose that a small amount of Li affects cycle durability and discharge capacity, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that the cited prior art does not teach the new ranges of instant claim 10.  This is not found persuasive because Musha discloses a composition overlapping the instantly claimed ranges as set forth in the above 35 USC 103 rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/               Primary Examiner, Art Unit 1736